Citation Nr: 1113206	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for right knee chondromalacia patella, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 20 percent disabling.

4. Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1987 and from November 1989 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004, January 2005, and August 2005 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  The August 2005 rating decision increased the ratings for the right and left knee disabilities to 20 percent each, effective from April 5, 2005.  However, as the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In an April 2008 Board decision, the Board reopened the claim of service connection for PTSD and remanded that issue for consideration on the merits, and also remanded the issues of entitlement to specially adapted housing and increased ratings for the bilateral knee disabilities.  


FINDINGS OF FACT

1.  PTSD is attributable to service.

2.  The Veteran's right knee disability does not result in flexion limited to 15 degrees or the functional equivalent thereof; his extension is full; he also does not have subluxation/dislocation or lateral instability.  

3.  The Veteran's left knee disability does not result in flexion limited to 15 degrees or the functional equivalent thereof; his extension is full; he also does not have subluxation/dislocation or lateral instability.

4.  The Veteran's service-connected disorders constitute loss, or loss of use, of both lower extremities such that locomotion is precluded; the necessity for regular and constant use of a wheelchair, braces, crutches, or canes is required. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  The criteria for a rating in excess of 20 percent for right knee chondromalacia patella are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

3.  The criteria for a rating in excess of 20 percent for left knee chondromalacia patella are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

4. The criteria for entitlement to assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.809(d) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in June 2005 and May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letters told the Veteran to provide any relevant evidence in the Veteran's possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal with regard to increased rating claims.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disabilities since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Historical Background

In a February 1999 statement, the Veteran indicated that he had nightmares about service, mostly related to an accident and deaths that he was involved with during military service.  Thereafter, he provided a stressor statement.  He indicated that he had a parachute accident where he crashed and was injured.  He also indicated that a service member named "Belford" had his legs tangled in a messenger line.  The Veteran stated that he cut the line, but not before the soldier had broken his legs.  The Veteran reported that a service member named "Richardson" was shot and killed and a service member named "King" shot himself due to the pressures of boot camp.  The Veteran further related that a service member named "Harrison" was shot, a service member named "Belcher" was crushed to death, and a service member named "Bautista" was killed in a car accident.  The Veteran also indicated that he was in a plane that crashed.  

In April 1999, the Department of the Army verified that a service member named "Robertson" died in an automobile accident in 1979 and a service member "Manley" died due to a gunshot wound.  The Department of the Navy was unable to verify the other alleged deaths, nor could a plane crash be verified without more information.  

In August 2000, the Department of the Army furnished a casualty report for "J.G. Bautista" who was killed in September 1980 in an accident in California.  However, the Veteran has indicated that he died around May 1979.

In January 2002, the Veteran was afforded a VA psychiatric examination.  The Veteran essentially denied having psychiatric symptoms at that time, other than nightmares.  He related that during service in the April to May 1979 timeframe, seven members of his company were killed in different incidents.  He indicated that a service member "Belcher" was hit by a dump truck and was basically cut in half.  That was the only incident recorded in the report.  The diagnosis was nightmare disorder.  He was subsequently seen by VA for a sleep disorder.  

In January 2002, the Veteran was also afforded a VA examination, which, in pertinent part, assessed his bilateral knees.  The Veteran related having popping and stiffness of the knees.  Physical examination revealed crepitus, but no effusion of the right knee.  Flexion was limited to 120 degrees because of pain.  There was no subluxation or ligament laxity.  The left knee also exhibited crepitus on movement.  Flexion was limited to 120 degrees because of pain.  There was no subluxation or ligament laxity.  X-rays were normal.  The diagnosis was chondromalacia of the knees.  

In December 2003, the Veteran was seen for mental health reasons.  At that time, the Veteran reported having problems with nightmares.  He related that he was not in combat during military service, but that he still suffered traumatic experiences.  He described a fellow service member being killed in a fire when a fire bomb was thrown in a building.  He described two shooting incidents, one where a service member killed himself, and another when one service member accidentally shot another service member.  The examiner indicated that the Veteran had posttraumatic problems which were indicative of PTSD.

In May 2004, the Veteran was afforded a VA examination for his spine.  At that time, it was noted that his gait was slow and he used a cane.  

VA medical records dated in 2004 reflect psychiatric treatment.  The Veteran reported that he had friends die while they were in the military with him.  

In July 2005, the Veteran was afforded a VA joints examination.  He related that he had to retire in 2004 because he had fallen on his knees and was felt to be a hazard at work.  The Veteran reported that he had trouble bending.  He tried to walk around his house every day, but it was difficult so he had a cane and a wheelchair.  He was unable to run.  He wore a rigid brace on each knee during the daytime and a flexible brace for night.  Physical examination did not reveal any fusion or instability.  He could extend to zero degrees and flex to 95 degrees on the left.  On the right side, he could extend to zero degrees and flex to 90 degrees.  There was no effusion with repetition.  There was no increase in loss or range of motion due to pain, fatigue, or weakness.  No instability was detected.  The diagnosis was bilateral chondromalacia.  X-rays revealed minimal spurring.  

VA medical records dated in 2005 noted that the Veteran had gait and ambulation problems and was using a quad cane.  In August 2005, he fell and landed on his right knee, which resulted in minimal swelling and slight bruising.  

In October 2005, the Veteran was afforded a VA joints examination.  The Veteran was in a wheelchair and was wearing bilateral knee braces.  He carried and used a cane intermittently.  He required his wife to take off his shoes, socks, and braces.  He appeared quite helpless.  He was able to get out of the chair with some effort, but he groaned and was limited.  Examination of his back revealed that he stood in about 45 degrees forward flexion position with each knee extended to about 20 degrees.  He was unable to stand straight or bend in any direction more than about 10-15 degrees due to self-limitations.  Examination in the sitting position of his knees revealed that he could extend to about 45 degrees.  In the recumbent position, he cold flex to about 10 degrees on both sides which probably represented a mild chronic flexion contracture from being in the wheelchair with minimal activity.  Examination of the knees revealed that they were stable and could extend to 90 degrees without swelling or heat.  There was minimal patellofemoral crepitation.  His pulses were good.  Neurological examination was normal and there was no sign of deformity or atrophy on the lower extremities.  X-rays revealed very minimal patellofemoral degenerative changes with spurring.  The diagnosis was history of bilateral knee discomfort and mild chondromalacia.  

The examiner felt that the Veteran did not demonstrate any objective need for a wheelchair or leg braces.  The examiner stated that he was in such apparently impaired condition that he was unable to demonstrate any leaning for motion in his lumbar spine and was unable to initiate quadriceps contraction to extend his knees or flex his hips or dorsiflex or plantar flex his feet.  The examiner felt that the Veteran's inability to functionally take care of himself was not due to orthopedic reasons, as the examiner felt that the examination was hysterical in nature.  

Thereafter, Social Security Administration (SSA) records were received which showed that the Veteran had been found disabled by that agency since 2003 due to lumbar spine, cervical spine, diabetes mellitus, hypertension, osteoarthritis, PTSD, and adjustment disorder disabilities.  

The Veteran was subsequently afforded a spine examination in January 2006.  At that time, it was noted that the Veteran used a wheelchair most of the time to get around.  This examiner did not mention any "hysterical" symptoms.  

In February 2006, VA requested that the Marine Corps Headquarters research the claimed deaths by the Veteran of service members "Matterson" and "Belcher."

In April 2006, the Marine Corps replied with a Command Chronology for the Veteran's battalion, but the deaths of the friends that the Veteran had reported were not contained therein.   

September 2006 VA mental health records diagnose the Veteran as having PTSD.  It was noted that the Veteran was re-experiencing trauma.  

October 2006 medical records noted that the Veteran was using a wheelchair for ambulation.  

January 2007 mental health records diagnosed PTSD based on the Veteran's reported traumas due to his difficulty in dealing with his fellow service members' deaths.  Thereafter, the diagnosis of PTSD was continued, with the Veteran's report of the deaths of his fellow service members being noted.  In addition, in 2008, he also reported his traumatic in-service parachute accident.  

In February 2007, it was noted that the Veteran was still wheelchair-bound because he fell too much due to his back disorder.  

In February 2009, the RO again contacted the Marine Corps Headquarters in order to verify the deaths of fellow service members of the Veteran during his military tour of duty.  

From 2008 to 2009, the Veteran continued treatment for his PTSD mental health issues and also for his diabetes mellitus and obesity issues.  He began dieting and exercising, including walking, which helped him lose weight.  It is unclear if he ambulated unaided by assistive devices.  

In September 2009, the Veteran was afforded a VA psychiatric examination.  The claims file was not available, but the examiner felt that the Veteran was a reliable historian.  The Veteran reported horrific in-service traumas involving the deaths of fellow service members.  The examiner felt that these traumas were clearly sufficient to lead to PTSD.  The deaths which were described included the fire bomb incident, the friend that was killed in a truck incident, and the gunshot wound incident (the suicide and the accidental murder).  

In October 2009, the Veteran was afforded a VA orthopedic examination.  It was noted that the Veteran was unable to walk more than a few feet and that he used a cane, braces, and a wheelchair for ambulation.  On examination, his gait was poor and antalgic.  With regard to the knees, there was no instability.  There was crepitus, grinding, and subpatellar tenderness.  There was no meniscus abnormality.  On the left, the Veteran was able to flex to 30 degrees and extension was normal at zero degrees.  On the right, he could flex to 50 degrees and extension was normal at zero degrees.  After repetitive motion, range of motion remained the same on the left, but flexion was further reduced to 40 degrees on the right.  There was no ankylosis.  The examiner noted that the Veteran used full bilateral leg braces and used a 4-pronged cane to walk a few steps from his wheelchair.  He was in obvious pain from his knees and back.  He was unable to stand on either side independently and range of motion was performed with him lying down.  X-rays revealed degenerative joint disease of both knees.  It was noted that his knee disabilities prevented chores, shopping, sports, recreation, and driving.  There was severe limitation with exercise, traveling, feeding, bathing, dressing, toileting, and grooming.  

In March 2010, another VA orthopedic examination was conducted.  On this examination, the Veteran reported having instability of the knee, but none was shown.  He reported pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no evidence of dislocation, subluxation, locking, or effusion.  The Veteran had flare-ups when he had to rest.  There were no periods of incapacitation.  The examiner noted that the Veteran was unable to stand for more than a few minutes.  He was unable to walk more than a few yards and always had to use a cane, braces, and a wheelchair.  The examination was otherwise consistent with the 2009 examination, but the Veteran could flex to 40 degrees on the left as well as the right.  

A VA spine examination was also conducted in March 2010.  The examiner indicated that it was as likely as not that the degenerative disc disease of the lumbar spine was causing the majority of the Veteran's disability and pain with weakness due to depression that kept him in a wheelchair too long, which in turn increased his weakness and therefore his disability.  The examiner indicated that the Veteran's back, diabetes, weakness of the knees, and depression had worked together to make him as disabled as he was.  The examiner did indicate that the Veteran was exercising by walking with braces in pace with a 3-legged roller walker daily to improve his depression, mobility, and weight loss.  He was able to walk into the examination room and to stand independently on each foot for only 30 to 40 seconds.  The examiner felt that these accomplishments meant that he had not lost the issue of his legs.  

In a June 2010 letter, K.M., a Program Support Assistant with the Naval Criminal Investigative Service, supplied information regarding the fire bomb incident.  She stated that a service member Matteson died in the building, and that when it was rebuilt, the building was dedicated to him.  

In July 2010, the Operations Officer for the Casualty Section of the Marine Corps Headquarters indicated that V.G. Bautista died in May 1978 in a motor vehicle accident.  

The Veteran thereafter indicated that although he reported that the motor vehicle accident had occurred in 1979, it had actually occurred in 1978.  He attributed the mistake to a faulty memory and his being upset over it.  

Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.303(f).  

The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he assert such.  The Veteran contends that he endured several non-combat stressors during service, including being in a serious parachute accident as well as the deaths of fellow service members that he knew.  His contentions are reflected in VA treatment records.  

The service treatment records document the parachute accident and the Veteran has been service-connected for multiple injury residuals to that accident.  Thus, that stressor is confirmed.  

In addition, the recent information from the Program Support Assistant with the Naval Criminal Investigative Service, as well as the Operations Officer for the Casualty Section of the Marine Corps Headquarters, tend to corroborate the Veteran's claim that he had friends die during his military service.  His contentions in that regard have been consistent and credible.  The Board recognizes that the Veteran had the year wrong for one of the deaths, but finds his reasons credible, given the circumstances of his situation.  

Post-service, the Veteran has been diagnosed as having PTSD.  The records reflect that the diagnoses were based on his reported stressors.  One VA examiner specifically noted that the reported deaths of others was sufficient to cause PTSD.  In other records, the Veteran also consistently reported the parachute accident.  

In sum, VA examiners have attributed PTSD diagnoses to the purported stressors and apparently found those stressors sufficient to result in the diagnoses.  All of the medical examiners are competent to make those complex assessments.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In addition, the Veteran's reported parachute incident is specifically corroborated in the record and served, at least in part, as the basis for a diagnosis of PTSD.  

In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is evidence that tends to corroborate the existence of some of the claimed in-service stressors.  The Board is also persuaded by a VA examiner's conclusion that the Veteran was a reliable historian in his report of stressors.  As such, although the deaths of some of the persons named by the Veteran have not or could not be verified, there is credible and persuasive evidence for other stressors, which places the evidence for and against the claim in equipoise.

Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule, and service connection for PTSD is warranted.

Ratings for the Knees

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability levels and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  However, the Veteran does not have these disabilities, so Diagnostic Codes 5258 and 5259 are inapplicable to the claims for increased rating.  

Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, although there is X-ray evidence of arthritis in both knees, the Veteran is already in receipt of compensable ratings based on limitation of motion codes, so increased ratings are not warranted under the diagnostic codes for arthritis.  

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and a 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension is limited to 5 degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In a precedent opinion, VA's General Counsel concluded that a Veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

VA's General Counsel has also held that if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate rating may only be assigned when there is arthritis and limitation of motion and/or painful motion.  Therefore, consideration must be given to whether separate ratings are warranted to reflect disability manifested by instability and subluxation as well as disability manifested by limitation of motion and/or painful motion or limitation of motion and/or painful motion on its own. 

In this case, neither knee has flexion limited to 15 degrees, as would be required for an increased 30 percent rating.  Moreover, both knees had full extension throughout the entire appeal period.  Even considering the DeLuca criteria, the Veteran does not demonstrate the functional equivalent of flexion limited to 15 degrees or extension limited to 20 degrees.  In addition, there was no objective instability shown on examination.  The Veteran was not found to have subluxation/dislocation or lateral instability.  As discussed below, the Board recognizes that the Veteran has difficulty with ambulation, but it is due to multiple factors.  His low back issues are the predominant reason for his need to use assistive devices for ambulation.  The VA examiners have tested the Veteran's motion of the knees while he was in the recumbent position.  He does not meet the requirements for a higher rating based on knee disability.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for each knee.  

In denying the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for knee disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities beyond what is contemplated in the rating criteria.  The Veteran in this case has already been assigned a total disability rating based on individual unemployability to compensate for his industrial impairment caused by service-connected disabilities.  

In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Specially Adaptive Housing

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

Loss of use of a foot or lower extremity exists when no effective function remains other than that which would be equally well served by an amputation stump and a suitable prosthesis, i.e., when lower extremity functions such that balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Such loss of use is present when there is extremely unfavorable complete ankylosis of the knee, ankylosis of two major joints of a lower extremity, shortening of a lower extremity of 3 and 1/2 inches or more, or complete paralysis of the external popliteal nerve with footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Service connection is in effect for residuals of cervical spine injury with degenerative disc disease, rated as 60 percent disabling; residuals of lumbar spine injury with degenerative joint disease, rated as 40 percent disabling; chondromalacia patella of the right knee, rated as 20 percent disabling; chondromalacia patella of the left knee, rated as 20 percent disabling; right shoulder injury with degenerative joint disease, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; residuals of a fractured coccyx, rated as 10 percent disabling; bilateral tinea pedis, rated as 10 percent disabling; carpal tunnel syndrome on the right, rated as 10 percent disabling; sinusitis, rated as 0 percent disabling; and urinary incontinence, rated as 0 percent disabling.  The Veteran has a combined rating of 90 percent.  A total rating based on individual unemployability has been granted since April 2003.  In addition, as set forth above, the Veteran has been granted service connection for PTSD.  

The Board recognizes that the Veteran is morbidly obese.  However, his back and leg disabilities impair his ambulation and will be considered the cause of limitations in that regard.  

A review of the record shows that the Veteran uses a cane, leg braces, and a wheelchair.  He recently has been attempting to exercise and his impairment level has improved due to those efforts.  The most recent VA examination in March 2010 noted that the Veteran was able to walk into the room.  He then exercised in place with an assistive device.  

The Veteran does not have extremely unfavorable complete ankylosis of the knee, ankylosis of two major joints of a lower extremity, shortening of a lower extremity of 3 and 1/2 inches or more, or complete paralysis of the external popliteal nerve with footdrop.  Thus, loss of use of a foot or lower extremity is not shown on any of those bases.  

However, it is clear that the Veteran has the overall necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible, such as when he briefly walked into the examination room.  The VA medical records reflect that he constantly uses his assistive devices to get around at all times and that he is in poor health with major orthopedic and neurological limitations, predominantly stemming from his spine disorders.  He has suffered falls and injured himself in attempted ambulation.  

In affording the Veteran the benefit of the doubt, the Board finds that the term "preclude locomotion" as defined has been met by the Veteran.  Accordingly, his claim is granted for a specially adaptive housing grant.  


ORDER

Service connection for PTSD is granted.

Entitlement to an increased rating for right knee chondromalacia patella is denied.

Entitlement to an increased rating for left knee chondromalacia patella is denied.

Entitlement to specially adapted housing is granted.



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


